861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Howard STEVENS, Sr., Plaintiff-Appellant,v.Lynn C. ARMENTROUT, Sheriff Warren County, Henry H. Whiting,Judge, Warren County Circuit Court, Defendants-Appellees.
No. 88-7174.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 7, 1988.Decided Sept. 26, 1988.

Paul Howard Stevens, Sr., appellant pro se.
Guy Winston Horsley, Jr., Office of Attorney General of Virginia, James Walter Hopper, Gardner, Moss & Hopper, for appellees.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Paul Howard Stevens, Sr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stevens v. Armentrout, C/A No. 86-845-AM (E.D.Va. May 19, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.